                                          Case 3:20-cv-07182-JCS Document 153 Filed 06/03/21 Page 1 of 2




                                   1

                                   2

                                   3
                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                   7     FACEBOOK, INC.,                                    Case No. 20-cv-07182-JCS
                                                        Plaintiff,
                                   8
                                                                                            ORDER TO SHOW CAUSE WHY
                                                 v.                                         ORDER SHOULD NOT BE FILED IN
                                   9
                                                                                            THE PUBLIC RECORD
                                  10     BRANDTOTAL LTD., et al.,
                                                                                            Re: Dkt. No. 152
                                                        Defendants.
                                  11
                                  12          Because it contains information from documents the parties moved to file under seal, the
Northern District of California
 United States District Court




                                  13   Court has provisionally sealed its order (dkt. 152) granting in part and denying in part Facebook’s

                                  14   motion to dismiss BrandTotal’s first amended counterclaims. The parties are ORDERED TO

                                  15   SHOW CAUSE why the order should not be filed in the public record. Any party that opposes

                                  16   unsealing the order in its entirety may file a response no later than June 8, 2021 proposing

                                  17   narrowly-tailored redactions and setting forth compelling reasons to maintain those redacted

                                  18   portions under seal.

                                  19          In the interest of providing public record pending a decision on whether any portion of the

                                  20   order should remain under seal, the outcome of that order is as follows:

                                  21          Facebook’s motion to dismiss is GRANTED as to: (1) BrandTotal’s declaratory judgment

                                  22   counterclaims, which are dismissed without leave to amend but without prejudice to seeking such

                                  23   leave if changed circumstances warrant; (2) BrandTotal’s interference with contract counterclaim

                                  24   to the extent it is based on contracts with investors, which is dismissed with leave to amend;

                                  25   (3) BrandTotal’s interference with prospective economic advantage counterclaim as to potential

                                  26   (but not existing) customers and investors, which is dismissed with leave to amend;

                                  27   (4) BrandTotal’s counterclaim under the “unfair” prong of the UCL, which is dismissed with leave

                                  28   to amend; and (5) BrandTotal’s counterclaim under the “fraudulent” prong of the UCL, which is
                                          Case 3:20-cv-07182-JCS Document 153 Filed 06/03/21 Page 2 of 2




                                   1   dismissed with prejudice.

                                   2          Facebook’s motion is DENIED as to: (1) BrandTotal’s interference with contract

                                   3   counterclaim to the extent it is based on contracts with existing customers, existing panelists, and

                                   4   Google; (2) BrandTotal’s interference with advantage counterclaim as an alternative theory with

                                   5   respect to those same entities; and (3) BrandTotal’s counterclaim under the “unlawful” prong of

                                   6   the UCL. Those counterclaims may proceed.

                                   7          If BrandTotal believes it can cure the defects identified as to the claims dismissed with

                                   8   leave to further amend, it may file a second amended counterclaim no later than June 25, 2021.

                                   9          IT IS SO ORDERED.

                                  10   Dated: June 3, 2021

                                  11                                                    ______________________________________
                                                                                        JOSEPH C. SPERO
                                  12                                                    Chief Magistrate Judge
Northern District of California
 United States District Court




                                  13
                                  14
                                  15
                                  16
                                  17
                                  18
                                  19
                                  20
                                  21
                                  22
                                  23
                                  24
                                  25
                                  26
                                  27
                                  28
                                                                                         2
